DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 07/07/2022, with respect to rejection under 35 USC 103 have been fully considered and are persuasive.  The 103 rejection of claims 1-5, 7-8, 21-32 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the independent claims 1 and 21 include various limitations toward controlling a first light output and a first background circadian system by generating a first circadian impact profile that specifies a series of circadian impact levels for the first space over time. The profile is generates using a model comprising information on physical characteristics of the space, tracked circadian impact levels from light sources that are not part of the system experienced by the occupants immediately prior to entering the first space, and expected circadian impact levels experienced immediately upon leaving the first space. The controller is further configured to receive a user input and to produce light output according to a combination of the user input and the modifying factor. These limitations when taken in combination with the remaining limitations of the claims are not disclosed, taught, or made obvious by the references discovered by the examiner. Claims 1 and 21 are allowed. Dependent claims 2-5, 7-8, 22-26 are allowed for depending directly or indirectly from allowed claims 1 and 21, inheriting the allowable subject matter.
The independent claim 27 includes similar limitations as to claims 1 and 21 in addition to generating a second circadian impact profile. These limitations when taken in combination with the remaining limitations of the claims are not disclosed, taught, or made obvious by the references discovered by the examiner. Claim 27 is allowed. Dependent claims 28-32 are allowed for depending directly or indirectly from claim 27 and inheriting the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792